EXHIBIT 10.5

Draft

November 30, 2011

[Date]

 

TO:    FROM:    RE:    Restricted Stock Grant

Atwood Oceanics, Inc. (the “Company”) hereby grants to you, effective as of
            , 201     (the “Date of Grant”),              shares of restricted
Common Stock, $1.00 par value, of the Company (the “Restricted Stock”), subject
to adjustment as provided in Section IX of the Atwood Oceanics, Inc. Amended And
Restated 2007 Long-Term Incentive Plan (the “Plan”).

Except as otherwise provided in Section 2 of the Terms and Conditions of
Restricted Stock Grant, attached hereto as Appendix A (the “Terms and
Conditions”), the Restricted Stock will vest on the thirteen month anniversary
of the Date of Grant; provided you remain a director of the Company throughout
the thirteen month period following the Date of Grant.

The grant of Restricted Stock is governed by the terms and conditions of the
Plan, any rules and regulations adopted by the Compensation and Human Resources
Committee of the Board of Directors of the Company, and the Terms and Conditions
which form a part of this award letter to you (the “Notice”).

 

1



--------------------------------------------------------------------------------

Appendix A

ATWOOD OCEANICS, INC.

AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK GRANT

The restricted stock (the “Restricted Stock”) granted to you on the “Date of
Grant” set forth in the award letter to you (the “Award Letter”) by Atwood
Oceanics, Inc. (the “Company”) is subject to the Amended and Restated 2007
Long-Term Incentive Plan (the “Plan”), these Terms and Conditions and any rules
and regulations adopted by the Committee. Terms used herein and not otherwise
defined shall have the meaning set forth in the Plan and the Award Letter.

1. Vesting/Forfeiture. Except as otherwise accelerated pursuant to Section 2
below, the Restricted Stock shall vest on the thirteen month anniversary of the
Date of Grant (the “Restriction Period”). If your service as a director of the
Company terminates for any reason, the unvested Restricted Stock shall be
automatically forfeited on the date of your termination of service.

2. Change of Control. Notwithstanding the provisions of Section 1 of these Terms
and Conditions, in the event of a Change of Control, the Restricted Stock shall
automatically vest and the Restriction Period shall terminate.

3. Dividends. During any Restriction Period, if any dividends or other
distributions are paid in shares of Common Stock, you shall receive such
dividends, but all such shares of Common Stock shall be subject to the same
restrictions as the shares of Restricted Stock with respect to which they were
paid. You shall not be entitled to receive any cash dividends payable during the
Restriction Period.

4. Transferability. You may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of the Restricted Stock during the Restriction Period.

5. Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company in respect of any shares of Common
Stock until the restrictions representing such shares lapse and shares have been
actually issued and delivered to you.

6. Plan Governs. The Restricted Stock and the Notice are subject to all of the
terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your rights under the Notice. All the terms and conditions of
the Plan, as may be amended from time to time, and any rules, guidelines and
procedures which may from time to time be established pursuant to the Plan are
hereby incorporated into the Notice. In the event of a discrepancy between the
Notice and the Plan, the Plan shall govern.

7. Withholding. Upon settlement of the Restricted Stock, the market value of the
shares on the date of settlement will be included with all other compensation
paid during the year for services performed and reported on Internal Revenue
Service Form 1099. You will be responsible for payment of all income taxes
assessable on the Restricted Stock Award.

 

2



--------------------------------------------------------------------------------

8. Code Section 409A; No Guarantee of Tax Consequences. The award of Restricted
Stock is intended to be (i) exempt from Section 409A of the Code (“Section
409A”), including, but not limited to, by reason of treatment under Section 83
of the Code or by compliance with the short-term deferral exemption as specified
in Treas. Reg. § 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and
the provisions of the Notice will be administered, interpreted and construed
accordingly. Notwithstanding the provisions of Section 1 of these Terms and
Conditions, in the event of a Change of Control that does not meet the
requirements of Treas. Reg. §1.409A-3(i)(5), any amounts that would otherwise be
payable hereunder as nonqualified deferred compensation within the meaning of
Section 409A shall be fully vested but shall be settled on the thirteen month
anniversary of the Date of Grant. To the extent required to comply with
Section 409A, you shall be considered to have terminated service with the
Company when you incur a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code. The Company makes no commitment
or guarantee to you that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Notice.

9. Governing Law. The Plan and the Notice shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.

 

3